Order entered July 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00808-CV

             CHRIS MASSENBURG AND JONATHAN LAWTON, Appellants

                                                 V.

                LAKE POINT ADVISORY GROUP, LLC, ET AL., Appellees

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-19-0935

                                             ORDER
       Before the Court is the July 25, 2019 motion of appellant Chris Massenburg for leave to

file a joint brief with appellant Jonathan Lawton. We DENY the motion without prejudice to

filing a motion indicating that appellant Jonathan Lawton agrees to the filing of a joint brief.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE